While I do not favor a different result, I cannot subscribe to the greater part of what is said in this opinion. For the reasons stated in the dissent in Swing v. American Federation of Labor,372 Ill. 91, it is my belief that the Illinois Anti-Injunction act (Ill. Rev. Stat. 1939, chap. 48, par. 2a) is broad enough to cover, and that it was intended to include, labor disputes which arise between employers and labor unions as well as disputes between employers and their employees. *Page 89 
It is also my belief that the decision in Meadowmoor Dairies,Inc. v. Milk Wagon Drivers' Union, 371 Ill. 377, was erroneous. That case involved the question above mentioned and also the right of free speech. There was never any dispute in theMeadowmoor case as to the right to enjoin acts of violence. Neither was it disputed that the defendant's officers had forbidden those picketing to commit acts of violence or to make threats. That decision went far beyond the point at which it should have terminated and failed to protect the right of free speech. The views expressed by Mr. Justice Black in his dissent in the case when it reached the United States Supreme Court (85 L. ed. 497, 502) in my opinion, contained the sound principles applicable to that case.